Citation Nr: 0526793	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the veteran's claim of 
entitlement to service connection for multiple sclerosis.  

In January 1991, the RO notified the veteran of the January 
1991 determination, and in May 1991, he filed a Notice of 
Disagreement (NOD) challenging the decision.  In June 1991, 
the RO issued him a Statement of the Case (SOC), and in 
December 1991, the veteran filed a statement, together with 
medical evidence in support of this claim, which satisfied 
the criteria for a timely Substantive Appeal; the veteran not 
only offered argument in support of his claim, but 
specifically cited the June 1991 SOC and indicated that the 
statement was in support of his pending "appeal."  See 
38 C.F.R. § 20.202 (1992).  As such, this appeal stems from 
the RO's January 1991 rating decision that denied service 
connection for multiple sclerosis, rather than the RO's 
December 2002 rating action that denied his claim on the 
basis that new and material evidence had not been received.  
Because finality has not attached, the Board will adjudicate 
the veteran's claim on a de novo basis, and has 
recharacterized the issue as reflected on the title page.

In a September 2005 statement, the veteran reported that he 
had relocated to Florida and requested that his claims folder 
be transferred to the St. Petersburg, Florida, RO.

As a final preliminary matter, the Board notes that in light 
of this decision granting service connection for multiple 
sclerosis, which constitutes a complete grant of the benefit 
sought on appeal, the veteran's request for a Board hearing 
is moot.


FINDINGS OF FACT

The medical evidence indicates that the onset of the 
veteran's initial manifestations of multiple sclerosis 
occurred within seven years of his discharge from active 
duty.


CONCLUSION OF LAW

Multiple sclerosis was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

Background and Analysis

The veteran maintains that the neurological symptoms he began 
experiencing in the late 1960s and early 1970s represented 
the initial manifestations of his subsequently diagnosed 
multiple sclerosis, and that service connection should thus 
be granted for this condition.  In support, he and his 
representative cite the medical opinions offered by Drs. 
Robert A. Brown and Kuruvilla John.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a specified chronic disease, service connection may be 
granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for multiple 
sclerosis is seven years.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has reviewed the lay and medical evidence in 
detail; however, because it is clear that the veteran has 
multiple sclerosis, this appeal turns on whether the disease 
is related to service, to include whether it became manifest 
within the seven-year presumptive period.  As such, the Board 
will focus its discussion to the evidence that speaks to this 
question.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

In a March 2004 statement, the veteran reported that in the 
early 1970s he began experiencing numerous neurological 
problems.  

In a November 1991 report, Dr. Brown stated that he became 
acquainted with the veteran while the veteran was serving in 
the Marines and stationed in Vietnam in the late 1960s; he 
indicated that the veteran served as his driver.  Dr. Brown 
also reported that he maintained an active correspondence and 
friendship with the veteran after his return to the United 
States.  

In the report, Dr. Brown stated that shortly after his 
discharge in the late 1960s, the veteran began complaining of 
various vague and transitory symptoms that suggested some 
type of neurological disorder.  Because he was not a 
neurologist, he indicated that he urged the veteran to 
consult with one, and in 1984, the veteran was formally 
diagnosed as having multiple sclerosis.  Based on the above, 
Dr. Brown opined that the veteran's symptoms, which presented 
in the late 1960s and early 1970s, were the initial 
manifestations of his later diagnosed multiple sclerosis.

In June 2002 and July 2003 reports, Dr. John, a neurologist, 
opined that given the veteran's history, and after reviewing 
Dr. Brown's report, it was likely that his that were 
initially demonstrated in the late 1960s and early 1970s 
represented the onset of his subsequently diagnosed multiple 
sclerosis.  As such, he commented that the veteran's multiple 
sclerosis was of service origin.  In offering his assessment, 
he explained that it was not uncommon for patients to have 
transient and poorly defined symptoms many years prior to a 
formal diagnosis of the disease.

Following a careful review of the record, the Board finds 
that the evidence supports the veteran's claim of service 
connection for multiple sclerosis.  Here, both Dr. Brown, who 
was has been personally acquainted with the veteran since the 
1960s, confirms the onset of his symptoms, and Dr. John, a 
neurologist, have opined that the disease had its onset 
within the presumptive period.  There is no negative medical 
opinion evidence.  Although not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions 
in support of a determination.  Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Because the only medical evidence in this case 
supports the veteran's claim, service connection for multiple 
sclerosis is warranted.  The Board notes that in a recent 
decision, the United States Court of Appeals for Veterans 
Claims (Court) cautioned against seeking an additional 
medical opinion where favorable evidence in the record is 
unrefuted, and indicating that it would not be permissible to 
undertake further development if the purpose was to obtain 
evidence against an appellant's claim.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).


ORDER

Service connection for multiple sclerosis is granted.


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


